 Case 2:21-cv-02062-DMG-AS Document 1 Filed 03/05/21 Page 1 of 16 Page ID #:1



 1   Michael P. West, Esq. (SBN 172478)
     Ashley A. Escudero, Esq. (SBN 250473)
 2   CLARK HILL LLP
     1055 West Seventh Street, 24th Floor
 3   Los Angeles, California 90017
     Telephone: (213) 891-9100
 4   Facsimile: (213) 488-1178
 5   mwest@clarkhill.com
     aescudero@clarkhill.com
 6   Attorneys for Defendant, DOWNEY COMMUNITY
 7   CARE, LLC d/b/a Brookfield Healthcare Center
     (also erroneously sued and served as “Brookfield
 8   Healthcare Center”)

 9                          UNITED STATES DISTRICT COURT
10          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
     CARMEN PADILLA, LETICIA                       Case No.:
12   PADILLA, JOSE PADILLA, JESUS
     PADILLA, ISMAEL PADILLA, and                  DEFENDANT DOWNEY
13   ALFREDO PADILLA, individuals,                 COMMUNITY CARE, LLC D/B/A
                                                   BROOKFIELD HEALTHCARE
14                                                 CENTER’S NOTICE OF
                            Plaintiffs,            REMOVAL OF CIVIL ACTION
15
           vs.
16
     BROOKFIELD HEALTHCARE                         [Re: Los Angeles Superior Court Case
17   CENTER, unknown business entity;              No. 21STCV04176]
     DOWNEY COMMUNITY CARE LLC, a
18   Nevada limited liability company; and
     DOES 1 through 10, inclusive,
19
                            Defendants.
20
21
           COME NOW, Defendant, DOWNEY COMMUNITY CARE, LLC D/B/A
22
     BROOKFIELD HEALTHCARE CENTER (hereinafter “Defendant”), by and through
23
     its undersigned counsel, hereby removes this action from the Superior Court of the State
24
     of California, County of Los Angeles, to the United States District Court for the Central
25
     District of California, Western Division, reserving all defenses and reserving all
26
     objections to venue based on 42 U.S.C.A. § 247d-6d(e)(1), pursuant to 28 U.S.C.A. §§
27
     1441 and 1446, on the following grounds:
28
                                  1
        DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD HEALTHCARE
                    CENTER’S NOTICE OF REMOVAL
 Case 2:21-cv-02062-DMG-AS Document 1 Filed 03/05/21 Page 2 of 16 Page ID #:2



 1                            I.      STATEMENT OF THE CASE
 2         1.      This action was originally filed in the Superior Court of the County of Los
 3   Angeles, California as Case No. 21STCV04176 on February 2, 2021. (Exhibit A,
 4   Complaint).
 5         2.      Defendant “Brookfield Healthcare Center” was served with the Summons
 6   and Complaint on February 5, 2021. (Exhibit B, Summons). This named defendant
 7   does not exist in separate legal form as it is simply a fictitious business name utilized by
 8   Downey Community Care, LLC, which was served with the Summons and Complaint
 9   on February 18, 2021. (Exhibit C, Summons). Accordingly, this Notice of Removal is
10   timely. See 28 U.S.C.A. § 1446(b).
11         3.      The Complaint asserts causes of action for “elder neglect” and wrongful
12   death resulting from alleged misconduct by a covered person in the administration of a
13   covered countermeasure under the Public Readiness and Emergency Preparedness Act
14   (“PREP Act”), 42 U.S.C.A. §§ 247d-6d(d), 247d-6e (West 2020).
15         4.      More specifically, Plaintiffs claim that Defendant engaged in negligent,
16   willful and/or reckless conduct in the care rendered to Asuncion Padilla in relation to
17   exposure, diagnosis, and treatment of COVID-19 and in the distribution, administration,
18   or use of medical countermeasures, like COVID-19 testing and personal protective
19   equipment, to prevent the spread of COVID-19 within the skilled nursing facility known
20   as Brookfield Healthcare Center, where Asuncion Padilla resided.
21         5.      The Complaint seeks damages including, general damages, special
22   damages, punitive damages, interest, attorney’s fees pursuant to Welfare and Institutions
23   Code section 15657, and costs of suit. See, Ex. A, Compl. Prayer for Relief.
24                                 II. PROCEDURAL REQUIREMENTS
25         6.      This notice is filed on behalf Defendant in the above-styled case pursuant
26   to 28 U.S.C.A. § 1446(b)(2)(A).
27         7.      Concurrent with the filing of this Notice or promptly thereafter, Defendant
28   is serving this Notice of Removal on all other parties pursuant to 28 U.S.C.A. § 1446(d).
                                                  2
         DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD HEALTHCARE
                               CENTER’S NOTICE OF REMOVAL
 Case 2:21-cv-02062-DMG-AS Document 1 Filed 03/05/21 Page 3 of 16 Page ID #:3



 1         8.     Pursuant to 28 U.S.C.A. § 1446(a), copies of pleadings and documents
 2   from the Superior Court for the County of Los Angeles served upon or provided to
 3   Defendant are attached as follows: Summons and Complaint served on each named
 4   defendant in the Complaint. (Exs. A, B, and C).
 5               III. ARGUMENT AND CITATION TO LEGAL AUTHORITY
 6         9.     This case is removable under 28 U.S.C.A. § 1441(a) on the basis of
 7   “original jurisdiction” because Plaintiffs’ Complaint asserts a claim “arising under”
 8   federal law within the meaning of § 1331.
 9         10.    On its face, the allegations contained in the Complaint reflect that a
10   “covered person” was involved in “recommended activity” relative to a “covered
11   countermeasure” and therefore presents a federal question under the Public Readiness
12   and Emergency Preparedness Act (PREP Act), 42 U.S.C.A. §§ 247d-6d, 247d-6e (West
13   2020).
14         11.    As such, Congress provided an exclusive remedy for the substance of the
15   allegations, and relief sought in the Complaint and federal law expressly pre-empts state
16   law for purposes of federal question jurisdiction. See PREP Act, 42 U.S.C.A. §§ 247d-
17   6d, 247d-6e (West 2020).
18         12.    Circuit Courts and District Courts have found “complete preemption”
19   where a federal statute expressly preempts state law and creates an exclusive federal
20   remedy for preempted state claims. See, e.g., Fossen v. Blue Cross & Blue Shield of
21   Montana, Inc., 660 F.3d 1102, 1107 (9th Cir. 2011); In re WTC Disaster Site, 414 F.3d
22   352, 380 (2d Cir. 2005); Spear Marketing, Inc. v. Bancorp South Bank, 791 F.3d 586
23   (5th Cir. 2015); Nott v. Aetna U.S. Healthcare, Inc., 303 F.Supp.2d 565 (E.D.Pa. 2004).
24         13.    Here, as set forth below, Defendant asserts that Plaintiffs’ claims are
25   completely preempted by the PREP Act sections found at 42 U.S.C.A. §§ 247d-6d and
26   247d-6e. See Bruesewitz v. Wyeth LLC, 562 U.S. 223, 253 (2011) (Sotomayor, J.,
27   dissenting) (The majority found that the National Childhood Vaccine Injury Act
28   preempted state law. Justices Sotomayor and Ginsburg further analyzed that the PREP
                                              3
        DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD HEALTHCARE
                             CENTER’S NOTICE OF REMOVAL
 Case 2:21-cv-02062-DMG-AS Document 1 Filed 03/05/21 Page 4 of 16 Page ID #:4



 1   Act unequivocally demonstrated an intent to preempt state law through its use of
 2   “categorical (e.g., ‘all’) and/or declarative language (e.g., ‘shall’)” completely
 3   preempting state law).
 4          14.    Under 42 U.S.C.A. § 247d-6d(a), a “covered person” is afforded broad
 5   immunity for all “claims for loss arising out of, relating to, or resulting from” the
 6   "administration" or "use" of a "covered countermeasure" as those terms are defined by
 7   that section, provided the Secretary of the Department of Health and Human Services
 8   (HHS) issues a declaration to that effect.
 9          15.    For all claims barred by immunity under 42 U.S.C.A. § 247d-6d that do
10   not assert “willful misconduct,” the exclusive remedy for relief is established under §
11   247d-6e, which permits an individual to make a claim for benefits through the
12   Countermeasures Injury Compensation Program, also known as the Fund, for a “covered
13   injury directly caused by the administration or use of a covered countermeasure.” In
14   fact, and for purposes of illustrating Congress's intent to address all claims, even a
15   claimant alleging “willful misconduct” must first apply for benefits through the Fund
16   under § 247d-6e before bringing an action under § 247d-6d(d). Id. § 247d-6e(d)(1).
17   Further, even where a plaintiff has alleged willful misconduct and exhausted his
18   remedies relative to the Fund, such plaintiff is limited to “an exclusive Federal cause of
19   action” for willful misconduct “maintained only in the United States District Court for
20   the District of Columbia.” 42 U.S.C.A. § 247d-6d9(d)(1)-(e)(1) (emphasis added).
21          16.    Moreover, under 42 U.S.C.A. § 247d-6d(b)(8), state law that “is different
22   from, or in conflict with, any requirement applicable [for immunity]” is expressly
23   preempted.
24          17.    Therefore, Congress has clearly manifested the intent to preempt state law
25   with respect to claims that invoke PREP Act immunity and to create an exclusive federal
26   remedy for such preempted claims, thereby “completely preempting” state law for
27   purposes of federal question jurisdiction. See Bruesewitz, 562 U.S. at 253 (Sotomayor,
28   J., dissenting).
                                  4
        DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD HEALTHCARE
                    CENTER’S NOTICE OF REMOVAL
 Case 2:21-cv-02062-DMG-AS Document 1 Filed 03/05/21 Page 5 of 16 Page ID #:5



 1         18.    Here, as alleged in the Complaint, Defendant is a “covered person” in that
 2   Defendant’s facility, Brookfield Healthcare Center, is a skilled nursing facility licensed
 3   by the State of California. Further, Defendant’s facility, as well as its employees and
 4   affiliates are "covered persons" because each meet the requirements of a "program
 5   planner" of countermeasures under the PREP Act and are "qualified persons who
 6   prescribed, administered or dispensed" a countermeasure under the PREP Act. This was
 7   confirmed by the Office of the General Counsel, Secretary of the Department of Health
 8   and Human Services in an opinion letter dated August 14, 2020, stating that senior living
 9   communities, such as those operated by Defendant, are “covered persons,” entitled to
10   immunity under the PREP Act by virtue of their status as both “program planners” and
11   “qualified persons.”
12         19.    Plaintiffs’ claim for loss "arises out of, relates to, or results from" the
13   administration and use of a “covered countermeasure” obtained through a "means of
14   distribution," to a "population," and within a "geographic area," or reasonably believed
15   so by Defendant, for the purpose of treating, diagnosing, curing, preventing, or
16   mitigating COVID-19, or the transmission of SARS-CoV-2 or a virus mutating
17   therefrom, as such terms are defined within the PREP Act, 42 U.S.C.A. §§ 247d-6d,
18   247d-6e (West 2020), the Declaration Under the Public Readiness and Emergency
19   Preparedness Act for Medical Countermeasures Against COVID-19, 85 Fed. Reg.
20   15198 (Mar. 17, 2020), amended by 85 Fed. Reg. 21012 (Apr. 15, 2020), and all
21   corresponding amendments, regulations, and interpretational case law.
22         20.    At the time of the allegations set forth in the Complaint, and based on such
23   allegations, Defendant was acting as a "program planner" that supervised the infection
24   control policy program, under which FDA approved personal protective equipment
25   including, without limitation, N95 respirators, face shields, and gowns as well as
26   diagnostic countermeasures were distributed and administered to Asuncion Padilla and
27   the staff of Brookfield Healthcare Center in an effort to diagnose, mitigate, and prevent
28   COVID-19, or the transmission of SARS-CoV-2 or a virus mutating therefrom. Further,
                                            5
       DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD HEALTHCARE
                            CENTER’S NOTICE OF REMOVAL
 Case 2:21-cv-02062-DMG-AS Document 1 Filed 03/05/21 Page 6 of 16 Page ID #:6



 1   Defendant’s employees and affiliates were acting as employees of a "program planner"
 2   that supervised and administered the infection control program that provided and used
 3   FDA approved countermeasures on Asuncion Padilla and the staff of Brookfield
 4   Healthcare Center in an effort to diagnose and mitigate COVID-19, or the transmission
 5   of SARS-CoV-2 or a virus mutating therefrom.
 6         21.   At the time of the allegations set forth in the Complaint, and based on such
 7   allegations, Defendant’s employees and affiliates were acting as "qualified persons"
 8   because Defendant’s employees were authorized to administer, deliver, and use FDA
 9   covered countermeasures, like personal protective equipment and FDA approved
10   COVID-19 devices, medication, and diagnostic tests to diagnose and prevent COVID-
11   19, or the transmission of SARS-CoV-2 or a virus mutating therefrom.
12         22.   At the time of the allegations set forth in the Complaint, and based on such
13   allegations, Defendant was engaged in the management and operation of
14   countermeasure programs in an effort to diagnose and prevent COVID-19, or the
15   transmission of SARS-CoV-2 or a virus mutating therefrom to a "population" and within
16   a "geographic area" specified by the Declaration Under the Public Readiness and
17   Emergency Preparedness Act for Medical Countermeasures Against COVID-19, 85
18   Fed. Reg. 15198 (Mar. 17, 2020), and all amendments thereto (“Declaration”), or
19   reasonably believed so by Defendant. Likewise, Defendant’s employees and affiliates
20   were physically providing the countermeasures to Asuncion Padilla and using the
21   countermeasures in an effort to diagnose and prevent COVID-19, or the transmission of
22   SARS-CoV-2 or a virus mutating therefrom to a "population" and within a "geographic
23   area" specified by the Declaration, and all amendments thereto, or reasonably believed
24   so by Defendant. In fact, HHS confirmed in letter dated August 31, 2020 that diagnostic
25   testing for COVID-19 in senior living communities qualifies as a “covered
26   countermeasure” triggering PREP Act immunity.
27         23.   At the time of the allegations set forth in the Complaint, the respirators and
28   face shields used by Defendant were approved by the FDA as a qualified pandemic or
                                              6
        DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD HEALTHCARE
                             CENTER’S NOTICE OF REMOVAL
 Case 2:21-cv-02062-DMG-AS Document 1 Filed 03/05/21 Page 7 of 16 Page ID #:7



 1   epidemic product and were respiratory protective devices approved by the National
 2   Institute for Occupational Safety and Health under 42 CFR part 84, and were
 3   administered, delivered, distributed, and dispensed in accordance with the public health
 4   and medical response of the State of California or reasonably believed so by Defendant,
 5   and Plaintiffs’ claim for loss "arises out of, relates to, or results from" the administration
 6   and use of such “covered countermeasures."
 7         24.    On January 8, 2021, the Secretary of the Department of Health and Human
 8   Services (“HHS”) issued new controlling authority (hereinafter “AO 21-01”)
 9   confirming unequivocally that: 1) the PREP Act is invoked by allegations like those in
10   the Complaint, including alleged inaction or failure to act; 2) the PREP Act is a
11   “Complete Preemption” Statute which confers federal question removal jurisdiction
12   under 28 U.S.C. § 1441(a); and 3) as discussed in more detail below, federal jurisdiction
13   is separately conferred in such cases under the doctrine articulated by the United States
14   Supreme Court in Grable & Sons Metal Products, Inc. v. Darue Engineering & Mfg.,
15   545 U.S. 308 (2005), because “ordaining the metes and bounds of PREP Act protection
16   in the context of a national health emergency necessarily means that the case belongs
17   in federal court.” (emphasis added).1
18         25.    AO 21-01 unequivocally states that “[t]he PREP Act is a ‘Complete
19   Preemption’ Statute,” because it establishes both a federal and administrative cause of
20   action as the only viable claim, and vests exclusive jurisdiction in federal court.”
21         26.    AO 21-01 rejects the notion that immunity under the PREP Act requires
22   actual “use” of a covered countermeasure. Specifically, AO 21-01 provides that “this
23   ‘black and white’ view clashes with the plain language of the PREP Act, which extends
24
25   1
            The Office of the General Counsel, Secretary of the Department of Health and
26   Human Services, Advisory Opinion 21-01 On the Public Readiness And Emergency
     Preparedness          Act       Scope         of        Preemption        Provision,
27   https://www.hhs.gov/guidance/document/advisory-opinion-21-01-public-readiness-and-
28   emergency-preparedness-act (issued January 8, 2021).
                                               7
        DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD HEALTHCARE
                              CENTER’S NOTICE OF REMOVAL
 Case 2:21-cv-02062-DMG-AS Document 1 Filed 03/05/21 Page 8 of 16 Page ID #:8



 1   immunity to anything ‘relating to’ the administration of a covered countermeasure.”
 2   See AO 21-01 (citations omitted) (emphasis added)).
 3         27.    AO 21-01 further provides that “[p]rioritization or purposeful allocation of
 4   a Covered Countermeasure, particularly if done in accordance with a public health
 5   authority’s directive, can fall within the PREP Act and this Declarations liability
 6   protections. There can potentially be other situations where a conscious decision not
 7   to use a covered countermeasure could relate to the administration of the
 8   countermeasure.” See AO 21-01 (emphasis added).
 9         28.    Additionally, AO 21-01 explains that “program planners” fall within the
10   set of “covered persons” under the PREP Act and that “decision-making that leads to
11   the non-use of covered countermeasures by certain individuals is the grist of program
12   planning, and is expressly covered by PREP Act.” See AO 21-01 (emphasis added).
13         29.    The implementing Declaration also expressly addresses inaction, as the
14   Secretary defined “administration” of covered countermeasures to include not only
15   physical use, but non-use, such as activities and decisions, as well as management and
16   operation, of countermeasure programs generally. This distinction makes “explicit that
17   there can be situations where not administering a covered countermeasure to a particular
18   individual can fall within the PREP Act and this Declaration’s liability protections.” 85
19   Fed. Reg. 79190 (emphasis added).
20         30.    Because Defendant is a Covered Person and because Plaintiffs’ allegations
21   all concern Defendant’s conscious decisions to use or not use covered countermeasures,
22   including “implementing policies and procedures relating to infectious diseases” and
23   PPE, Plaintiffs’ claims squarely fall within the PREP Act.
24         31.    As confirmed in AO 21-01, when the PREP Act is triggered, complete
25   preemption attaches. Indeed, “[t]he sine qua non of a statute that completely preempts
26   is that it establishes either a federal cause of action, administrative or judicial, as the
27   only viable claim or vests exclusive jurisdiction in a federal court. The PREP Act does
28   both.” See AO 21-01.
                                  8
        DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD HEALTHCARE
                    CENTER’S NOTICE OF REMOVAL
 Case 2:21-cv-02062-DMG-AS Document 1 Filed 03/05/21 Page 9 of 16 Page ID #:9



 1         32.    AO 21-01 is binding on this court, as the HHS Secretary has now
 2   incorporated all HHS Advisory Opinions pertaining to COVID-19 into the PREP Act’s
 3   implementing Declaration itself, and proclaimed that the Declaration “must” be
 4   construed in accordance with them. See Fourth Amendment to the Declaration Under
 5   the Public Readiness and Emergency Preparedness Act for Medical Countermeasures
 6   Against COVID-19 and Republication of the Declaration, 85 Fed. Reg. 79190 (Dec. 9,
 7   2020) (the “Fourth Amendment” or “Amendment”). As such, the HHS Advisory
 8   Opinions are no longer “advisory,” as they now have the same “controlling weight” as
 9   the Declaration and the PREP Act itself. Where Congress has expressly delegated
10   interpretative authority to an agency, that agency’s interpretative proclamations are
11   controlling on the federal courts. See Chevron, U.S.A., Inc. v. NRDC, Inc., 467 U.S. 837,
12   843-44 (1984). To avoid any doubt on this point, the Secretary amended the Declaration
13   for the fifth time on January 28, 2021, confirming again in the Declaration itself that the
14   PREP Act is a complete preemption statute.2 Congress has reinforced the Secretary’s
15   ultimate authority over these matters concerning the PREP Act, and warns that “[n]o
16   court . . . shall have subject matter jurisdiction to review, whether by mandamus or
17   otherwise, any action by the Secretary under [the PREP Act.]” 42 U.S.C. § 247d-
18   6d(b)(1), (4) & (7).
19         33.    HHS has issued authority that, pursuant to the Declaration, courts must use
20   to resolve these questions, including AO 21-01, which confirms unequivocally that the
21   PREP Act is a complete preemption statute.
22         34.    This AO 21-01 authority earlier in the year arrived on the heels of other
23   HHS authorities that have provided additional, helpful guidance to the courts in
24   construing the PREP Act. For example, Advisory Opinion 20-04 confirms that any
25
     2
26        See Fifth Amendment to the Declaration Under the Public Readiness and
     Emergency Preparedness Act for Medical Countermeasures Against COVID-19 and
27   Republication of the Declaration, (Jan. 28, 2021).
28
                                   9
         DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD HEALTHCARE
                     CENTER’S NOTICE OF REMOVAL
Case 2:21-cv-02062-DMG-AS Document 1 Filed 03/05/21 Page 10 of 16 Page ID #:10



 1   individual or organization can potentially be a program planner and receive PREP Act
 2   coverage – “even grocery stores, universities, private businesses, places of worship, and
 3   private transportation providers.”3 HHS issued separate guidance letters specifically
 4   confirming that senior living communities, such as Defendant and other residential care
 5   facilities for the elderly (RCFEs), are program planners or qualified persons under the
 6   PREP Act when they administer or use diagnostic testing and other covered
 7   countermeasures.4
 8         35.    Subsequently, the Fourth Amendment made “explicit that there can be
 9   situations where not administering a covered countermeasure to a particular individual
10   can fall within the PREP Act and this Declaration’s liability protections,” and also
11   incorporated all HHS Advisory Opinions into the Declaration itself, thus giving them
12   controlling weight. 85 Fed. Reg. 79190 (emphasis added). Even after AO 21-01 was
13   issued on January 8th, the Secretary again amended the Declaration with the Fifth
14   Amendment on January 28, 2021, stating “[t]he plain language of the PREP Act makes
15   clear that there is complete preemption of state law.”5
16         36.    In addition to these HHS authorities, the U.S. Department of Justice
17   (“DOJ”) filed a Statement of Interest (“SOI”) of the United States in Bolton v. Gallatin
18   Center for Rehabilitation & Healing, LLC, No. 3:30-cv-00683 (M.D. Tenn. Jan. 19,
19
20
     3
21         HHS Advisory Opinion 20-04, https://www.hhs.gov/sites/default/files/advisory-
     opinion-20-04-hhs-ogc-publicreadiness-emergency-preparedness-act.pdf (“AO 20-
22
     04”)
23   4
           See HHS Guidance Aug. 31, 2020,
24    https://www.hhs.gov/guidance/sites/default/files/hhs-guidance-documents/prep-act-
25   coverage-for-screening-in-congregate-settings.pdf
     5
26        See Fifth Amendment to the Declaration Under the Public Readiness and
     Emergency Preparedness Act for Medical Countermeasures Against COVID-19 and
27   Republication of the Declaration, (Jan. 28, 2021).
28
                                  10
         DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD HEALTHCARE
                     CENTER’S NOTICE OF REMOVAL
Case 2:21-cv-02062-DMG-AS Document 1 Filed 03/05/21 Page 11 of 16 Page ID #:11



 1   2021) at Dkt. No 35, which constitutes the official position of the United States’ interest
 2   in the enforcement of the PREP Act providing, inter alia, that:
 3               a. The PREP Act is crucial to the “whole-of-nation response” to public health
 4                  emergencies. Id. at 1–2. This response depends on the cooperation among
 5                  private-sector partners and state and local officials across the nation and
 6                  that “sweeping” immunity was granted to encourage such cooperation. Id.
 7                  at 2.
 8               b. Federal jurisdiction is proper since the PREP Act's exclusive federal cause
 9                  of action creates federal question jurisdiction. Id. at 3.
10               c. PREP Act immunity for all federal and state law claims and a sole
11                  exception to immunity claims process makes the PREP Act a complete
12                  preemption statute. Id. at 7–8.
13               d. It is the nature of a complaint that determines complete preemption, not
14                  the stated claims. Id. at 6.
15               e. Maglioli and its progeny’s interpretations of the PREP Act’s complete
16                  preemptive effect are incorrect and that their holdings should be limited to
17                  their facts. Id. at 10–12.
18         37.      The DOJ’s SOI commenting on the scope of a federal court’s jurisdiction
19   is of “considerable interest” to the courts. See Republic of Austria v. Altmann, 541 U.S.
20   677, 701 (2004); see also Garb v. Republic of Poland, 440 F.3d 579, 584 (2d Cir. 2006).
21         38.      Most recently, the United States District Court for the Central District of
22   California in Gilbert Garcia, et al v. Welltower OpCo Group, LLC, et al., Case No.
23   SACV 20-02250JVS (KESx) issued a final order on February 10, 2021 regarding a case
24   with similar facts in which it denied the plaintiffs’ motion to remand and granted the
25   defendants’ motion to dismiss. Specifically, the Court held that (1) “[t]he acts and
26   omissions alleged by Plaintiffs appear almost verbatim in the January 8, 2021 Advisory
27   Opinion” and that accordingly, the PREP Act applied to the plaintiffs’ claims (Id. at
28   14); (2) “because the OGC stated [in the January 8, 2021 Advisory Opinion] that the
                                               11
        DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD HEALTHCARE
                            CENTER’S NOTICE OF REMOVAL
Case 2:21-cv-02062-DMG-AS Document 1 Filed 03/05/21 Page 12 of 16 Page ID #:12



 1   PREP Act is a complete preemption statute . . . an adequate basis for federal question
 2   jurisdiction exists” (Id.); (3) prior Court opinions holding that the PREP Act did not
 3   provide a basis for federal question jurisdiction preceded more recent guidance from
 4   the OGC (Advisory Opinion published January 8, 2021), which established that “…
 5   when a party attempts to comply with federal guidelines—in this case the COVID-19
 6   pandemic—the PREP Act would provide complete preemption” (Id., at 10); and (4)
 7   “While the Court acknowledges that certain allegations relate to a failure to abide by
 8   local or federal health guidelines, these allegations related to momentary lapses. Taken
 9   as true, all Plaintiffs’ FAC discloses are possible unsuccessful attempts at compliance
10   with federal or state guidelines—something which the PREP Act, the Declaration, and
11   the January 8, 2021 Advisory Opinion cover.” (Id., at 14).
12         39.    The Sixth Amendment to the Declaration Under the Public Readiness and
13   Emergency Preparedness Act for Medical Countermeasures Against COVID-19 was
14   also published on February 10, 2021. The Sixth Amendment again affirms that “[t]he
15   plain language of the PREP Act makes clear that there is preemption of state law as
16   described above.”6
17         40.    Despite Plaintiffs’ assertion of state law claims, the doctrine of complete
18   preemption is invoked and jurisdiction over these claims is exclusively federal. See
19   Beneficial Nat. Bank v. Anderson, 539 U.S. 1, 8 (2003) (“When the federal statute
20   completely preempts the state-law cause of action, a claim which comes within the
21   scope of that cause of action, even if pleaded in terms of state law, is in reality based on
22   federal law.”).
23         41.    Therefore, Plaintiffs’ Complaint invokes a federal question for which the
24   governing federal law “completely preempts” Plaintiffs’ state law claims, and removal
25   is proper under 28 U.S.C.A. § 1441(a).
26
     6
27     Sixth Amendment to the Declaration Under the Public Readiness and Emergency
     Preparedness Act for Medical Countermeasures Against COVID-19 and Republication
28   of the Declaration, (Jan. 28, 2021).
                                            12
         DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD HEALTHCARE
                               CENTER’S NOTICE OF REMOVAL
Case 2:21-cv-02062-DMG-AS Document 1 Filed 03/05/21 Page 13 of 16 Page ID #:13



 1         42.     In addition to complete preemption, AO 21-01 confirms that the PREP
 2   Act confers separate, independent grounds for federal question jurisdiction under the
 3   Grable doctrine. See AO 21-01.
 4         43.    AO 21-01 highlights the Secretary’s conclusion in the Declaration that
 5   “there are substantial federal legal and policy issues, and substantial federal legal and
 6   policy interests within the meaning of [the Grable doctrine] in having a unified, whole-
 7   of-nation response to the COVID-19 pandemic among federal, state, local, and private-
 8   sector entities.” AO 21-01 (quoting 85 Fed. Reg. at 79, 197(col. c)).
 9         44.    The Advisory Opinion’s interpretation of Grable is consistent with the
10   Supreme Court’s long-standing rule “that in certain cases federal question jurisdiction
11   will lie over state-law claims that implicate federal issues.” Grable & Sons Metal Prod.,
12   Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005). “The doctrine captures the
13   commonsense notion that a federal court ought to be able to hear claims recognized
14   under state law that nonetheless turn on substantial questions of federal law, and thus
15   justify resort to the experience, solicitude, and hope of uniformity that a federal forum
16   offers on federal issues.” Id.
17         45.    The Grable Court determined that no single, precise test exists for
18   determining whether an embedded federal issue exists, but that, in general, a two-step
19   process exists for determining whether a state law claim “arises under” federal law: (1)
20   the state law claim must necessarily raise a stated federal issue that is actually disputed
21   and substantial; and (2) federal courts must be able to entertain the state law claims
22   “without disturbing a congressionally approved balance of state and federal judicial
23   responsibilities.” 545 U.S. at 314. Here, both prongs are satisfied.
24         46.    First, Plaintiffs bring claims as a result for Defendant’s alleged use or
25   administration (or nonuse or non-administration) of covered countermeasures in
26   connection with the care and treatment of Asuncion Padilla, which necessarily
27   implicates disputed and substantial federal issues. See 42 U.S.C. § 247d-6d.
28
                                 13
        DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD HEALTHCARE
                    CENTER’S NOTICE OF REMOVAL
Case 2:21-cv-02062-DMG-AS Document 1 Filed 03/05/21 Page 14 of 16 Page ID #:14



 1         47.    Second, as confirmed by the Advisory Opinion and the Declaration, the
 2   PREP Act expresses a clear intention to supersede and preempt state control of the very
 3   issues raised by Plaintiffs, i.e., issues concerning Defendant’s conscious decisions to
 4   use or not use covered countermeasures, including the use or non-use of PPE. A
 5   substantial and disputed federal issue regarding the application of the PREP Act to
 6   Plaintiffs’ claims therefore necessarily exists, and must be resolved by this Court to
 7   ensure the uniform and appropriate application of the PREP Act.
 8         48.    Courts have long recognized federal jurisdiction under the Grable
 9   doctrine. See, e.g., McKay v. City & Cty. of San Francisco, No. 16-CV-03561 NC,
10   2016 WL 7425927, at *4 (N.D. Cal. Dec. 23, 2016) (finding federal jurisdiction under
11   Grable where plaintiff’s request that court enjoin use of flight paths was “tantamount”
12   to a challenge to the validity of an FAA decision); Bender v. Jordan, 623 F.3d 1128,
13   1131 (D.C. Cir. 2010) (finding federal jurisdiction under Grable where breach of
14   contract action arose under federal law because agreement was required by federal law
15   and turned on interpretation of federal regulations).
16         49.    The two-step process is also satisfied where the alleged dispute “could
17   have” supported the defendant’s assertion of a federal declaratory judgment action. See
18   Hollyvale Rental Holdings, LLC v. Baum, No. 216CV02888RFBPAL, 2018 WL
19   1608411, at *3 (D. Nev. Mar. 31, 2018) (Grable federal question jurisdiction existed
20   under the “coercive action” doctrine where defendant “could have … brought a separate
21   federal declaratory judgment action ….”).
22         50.    The Grable doctrine and PREP Act are therefore directly applicable to
23   Plaintiffs’ claims and support this Court’s jurisdiction.
24         WHEREFORE, having shown that this case is properly removable on the basis
25   of diversity jurisdiction as well as federal question jurisdiction, Defendant provides
26   notice pursuant to 28 U.S.C.A. § 1446 that the Action pending in Superior Court for the
27   County of Los Angeles, California, Case No. 21STCV04176, is removed to the United
28
                                 14
        DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD HEALTHCARE
                    CENTER’S NOTICE OF REMOVAL
Case 2:21-cv-02062-DMG-AS Document 1 Filed 03/05/21 Page 15 of 16 Page ID #:15



 1   States District Court for the Central District of California, Western Division, and
 2   respectfully requests that this Court exercise jurisdiction over this case.
 3   Respectfully submitted this 5th day of March, 2021.
 4
 5                                                    Respectfully submitted,
                                                           CLARK HILL LLP
 6
                                             By: /s/Michael P. West
 7                                                Michael P. West
                                                  Ashley A. Escudero
 8                                               CLARK HILL        LLP
                                                  1055 W. 7th St., 24th Floor
 9                                                Los Angeles, CA 90017
                                                  Telephone: (213) 891-9100
10                                                Facsimile: (213) 488-1178
                                                  mwest@clarkhill.com
11                                                aescudero@clarkhill.com
                                                 Attorneys for Defendant, Downey
12                                           Community Care, LLC dba Brookfield Healthcare
                                             Center
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                 15
        DOWNEY COMMUNITY CARE, LLC D/B/A BROOKFIELD HEALTHCARE
                    CENTER’S NOTICE OF REMOVAL
Case 2:21-cv-02062-DMG-AS Document 1 Filed 03/05/21 Page 16 of 16 Page ID #:16



 1                                     CERTIFICATE OF SERVICE
 2
                      I hereby certify that on this 5th day of March, 2021, I will electronically
 3
     file the foregoing with the Clerk of the Court using the CM/ECF system, which will
 4
     then be sent Electronically to the registered participants as identified on the Notice of
 5
     Electronic Filing (NEF) and paper copies will be sent by first class mail to any counsel
 6
     of record indicated as non-registered participants.
 7
 8 Dated: March 5, 2021                                 /s/ Michael P. West
                                                            Michael P. West
 9
                                                        Attorneys for Defendant,
10                                                      Downey Community Care, LLC dba
                                                        Brookfield Healthcare Center
11 Attorney for Plaintiffs:
12 Kennth G. Ruttenberg, Esq. (167377)
   THE RUTTENBERG LAW FIRM, P.C.
13 1901 Avenue of the Stars, Suite 1020
   Los Angeles, CA 90067
14 Tel: (310) 979-7080
   Fax: (310) 207-4033
15 Email: ken@ruttenbergpc.com
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    1
                                         CERTIFICATE OF SERVICE
     ClarkHill\K3397\421390\262327515.v1-3/5/21
